ADVISORY ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

After Final Consideration Pilot Program (AFCPP) 2.0

A request for reconsideration under AFCPP has been considered.  However, the claims will not be entered as reasons set forth below. 

Response to Arguments
The amended claims 1, 10, 20 added new issues in which the build plate separation is monitored in real-time and a computing device is configured to identify the build plate separation from the temperature fluctuation and automatically halt the additive manufacturing process.  These limitations require further search and consideration. 
Both the current application and Naware recognize that when the temperature across the build plate fluctuate suddenly, it would create build plate separation and the bottom layer become warped (current specification, [0003], [0004]; Naware [0011], ).  
The applicants argued that Naware, while discloses all the apparatus structures such as temperature sensors 40, a controller 50 to control temperature and temperature distribution to avoid build plate separation, Naware cannot identify build plate separation in real-time. See Remarks, page 10.  Naware, however, discloses that the processor 50 is controlling the 
Because both the instant application and Naware recognized the same warping, delamination of the part being built due to temperature fluctuation on the surface of the built plate, and both includes a control apparatus comprising sensors to measure the temperature of the build plate and a controller to process the measured temperature in order to adjust the building process accordingly, Naware is capable of performing the method step as claimed by the instant application.  
On the other hand, it would have also being obvious to one of ordinary skill in the art to use the controller to adjust the temperature of the build plate by increase the heating/cooling or stop heating/cooling the build plate which would lead to the stopping of the building process, or just use the controller based on the temperature readings from the sensors and stop the 3D printing process all together.  The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McKiel, JR. (2017/0165917) discloses a method and apparatus for 3D printing an article using a real-time controller 130, in which the controller 130 receive input form thermocouples for each of the heater blocks, which are subjected to software control, to control the temperature of the built plate 120 in real-time. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU-KHANH T. NGUYEN whose telephone number is (571)272-1136.  The examiner can normally be reached on 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THU KHANH T NGUYEN/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743